Citation Nr: 1019170	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  06-21 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to service connection for residuals of 
Hepatitis A.

2. Entitlement to service connection for Hepatitis C.

3. Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel




INTRODUCTION

The Veteran had active service from March 1969 until May 
1972.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Salt Lake City, Utah.

The issues on appeal were previously before the Board and in 
a May 2009 decision were remanded to the Appeals Management 
Center (AMC) for additional development.


FINDINGS OF FACT

1.  Hepatitis A, during service, was acute, transitory in 
nature and resolved without residuals.

2.  The Veteran does not have Hepatitis C.

3.  Malaria was not manifest during service, is not related 
to service, and was not shown to have been manifested to a 
compensable degree within one year after separation from 
service.  The Veteran does not have residuals of malaria.


CONCLUSIONS OF LAW

1.  Residuals of Hepatitis A were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2008).

2.  Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).

3.  Residuals of malaria were not incurred in or aggravated 
by service, nor may it be presumed that malaria was incurred 
during military service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in June 2005 that fully addressed 
all notice elements and was sent prior to the initial RO 
decision in this matter.  The letter provided information as 
to what evidence was required to substantiate the claims and 
of the division of responsibilities between VA and a claimant 
in developing an appeal.

Regarding the Veteran's claims of service connection, no 
notice compliant with Dingess has been sent to the Veteran 
informing him of the types of evidence necessary to establish 
a disability rating or an effective date for any rating that 
may be granted.  Despite the inadequate notice provided to 
the appellant, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  As the 
Board finds that service connection is not warranted for the 
issues on appeal, any questions as to the assignment ratings 
are rendered moot.

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2009).  Service treatment records and personnel 
records have been obtained, as have records of VA treatment.  
Furthermore, the Veteran was afforded a VA examination in 
August 2008 in which the examiner was provided the claims 
file for review, took down the Veteran's history, and reached 
conclusions based that examination that are consistent with 
the record.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Claims on Appeal

The Veteran is seeking service connection for Hepatitis A, 
Hepatitis C and malaria.  Veterans are entitled to 
compensation from VA if they develop a disability "resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

1.  Residuals of Malaria

In the Veteran's May 2005 claim, he stated that in November 
1969 he spent three weeks in a hospital for treatment of 
malaria which believes he contracted from drinking 
contaminated water.  The Veteran was involved in combat and 
the Board accepts that he could have been exposed to malaria 
while in service.  See 38 U.S.C.A. § 1154(b) (West 2002). 

Service connection for malaria may be presumed if it became 
manifest to a degree of 10 percent disabling during the 
Veteran's first year after separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the Veteran's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

Service treatment records indicate that in November 1969, the 
Veteran suffered from chills, headaches and temperatures of 
100 degrees and 103 degrees.  In December 1969, the Veteran 
was diagnosed with a suspected case of leptospirosis.  In 
December 1970, the Veteran tested negative for parasites.  On 
separation examination in April 1972, the Veteran was 
clinically normal, including the vascular system, and no 
leptospirosis, malaria, or other infection was noted. 

Based on the foregoing, the service treatment records show 
that the Veteran contracted a suspected case of 
leptospirosis, but that on separation he had no residuals of 
the disease.  However, based upon the provisions of 38 
U.S.C.A. §1154(b), we accept that the Veteran was exposed to 
malaria, even though there is no documentary proof.  But, 
1154(b) relates to what happened then, and does not lesson 
the evidentiary burden of establishing current disability or 
a nexus to service.

In April 2006, the Veteran stated that he believed he had 
been misdiagnosed with leptospirosis, and that he had 
actually contracted malaria during service.  Specifically, he 
stated that leptospirosis and malaria have similar symptoms 
and that while malaria may be spread through mosquito bites, 
leptospirosis is contracted through consumption of 
contaminated soil, food, or water.  He went on to suggest 
that as a result of the infection his cardiovascular system, 
kidneys, and liver "were compromised and probably damaged." 

On VA examination in August 2009, the Veteran indicated that, 
since leaving active service, he would "go through a spell" 
about once a year during which time he could not eat and 
would "get the chills and sweats."  He reported these 
symptoms lasting for several days and then resolving, 
typically without medication.  The examiner stated that while 
he was unable to confirm or deny a diagnosis of malaria 
during service, he did note that leptospirosis is a 
"nonspecific clinical illness and is generally left as a 
diagnosis of exclusion."  The examiner logically reasoned 
that given the tropical environment of Vietnam, testing for 
malaria would have been conducted before a diagnosis of 
possible leptospirosis was reached.  None-the-less, malaria 
does not become better without antibiotic or antiparasitic 
medications, and thus the Veteran's annually resolving 
symptoms were likely not associated with malaria.   The 
examiner concluded that the Veteran does not currently have 
malaria and that an in-service diagnosis of either malaria or 
leptospirosis could not be verified.  However, it was noted 
that both diseases are self-limiting and that the Veteran did 
not have residuals of either.

In considering the lay and medical history as detailed above, 
the Board that the Veteran is competent to give evidence 
about what he has experienced, See Layno v. Brown, 6 Vet. 
App. 465 (1994), and to that end we accept that he has had 
annual bouts of "the chills and sweats."  We further note 
that to the extent that the Veteran has been consistent in 
reporting his symptomatology, he is credible.  However, the 
diagnosis of malaria is a complex medical issue that is 
beyond the realm of a lay person's competence.

The totality of the evidence, indicates that the Veteran does 
not currently have malaria or leptospirosis, and has no 
residuals of either disease.  Without a disability caused by 
in-service disease or injury, service connection cannot be 
awarded.  38 C.F.R. 3.303 (2009).  While the Board concedes 
that the Veteran was hospitalized as some point during active 
duty for symptoms which were diagnosed as "probably 
leptospirosis," the more probative evidence of record 
indicates that any such illness resolved without residuals.

We further note, again, that the more probative evidence 
establishes that the appellant does not have malaria or 
residuals of malaria.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Hepatitis A

In the Veteran's May 2005 claim, he stated that in November 
1970 he spent two weeks in a hospital for treatment of 
Hepatitis.  In September 2005, the Veteran stated that he 
believed infection may have occurred through exposure to 
unsterile needles during the vaccination process on entering 
service, or through exposure to blood during a fire fight in 
Vietnam.  

As an initial matter, the Board notes that the Veteran has 
alleged, in part, that Hepatitis A may have been incurred in 
combat.  The Board finds that the Veteran's testimony is 
consistent with the time, place and circumstances of his 
service and to that end the Board accepts his testimony as 
credible to the extent that he was exposed to blood during 
combat.  38 U.S.C.A. § 1154(b) (West 2002); see also Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).

Service treatment records indicate that the Veteran was 
admitted for hospitalization in November 1970 following 
complaints of anorexia and dark urine.  Laboratory testing 
produced a final diagnosis of "Hepatitis, probably 
infectious."  The Veteran was discharged from the hospital 
to active duty.  A separation examination in April 1972 
reveled normal skin, teeth, eyes, and abdomen.

Based on the foregoing, the service treatment records show 
that the Veteran was diagnosed with hepatis during service, 
but that at separation he had no residuals of the disease.  
This does not in itself preclude a grant of service 
connection.  Again, service connection may be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2009).  Nevertheless, a review of the 
post-service evidence leads to the conclusion that service 
connection for Hepatitis A is not warranted.

Following separation, the Veteran stated in April 2006 that 
his liver, kidneys and cardiovascular system were adversely 
affected by an in-service infection.

On VA examination in August 2009, the Veteran reported that 
he was exposed to burning feces during service while assigned 
to latrine maintenance duty.  The examiner reviewed the 
Veteran's entire claims file, noting his 1970 hospitalization 
for treatment of hepatis.  Blood work revealed that the 
Veteran was positive for Hepatitis A antibiotics, meaning 
that he had been infected in the past.  However, the 
Veteran's liver function and other liver assessments were 
normal.  The examiner opined that infection with Hepatitis A 
was acute, self-limiting, and caused no chronic residuals.

The objective evidence is more probative than the Veteran's 
lay opinion, even when such opinion is accepted as credible.  
Without a disability caused by in-service disease or injury, 
service connection cannot be awarded.  38 C.F.R. 3.303 
(2009).  While the Board recognizes that the Veteran was 
infected with Hepatitis A during service, the infection was 
acute, transitory and resolved without residuals.  The 
Veteran's own assertions that he has residuals are far less 
probative than the medical evidence that establishes that his 
Hepatitis A was self-limiting and resolved.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

3.  Hepatitis C

As an initial matter, the Board notes that the Veteran has 
alleged, in part, that Hepatitis C may have been incurred in 
combat.  Specifically, in May 2005 he endorsed combat 
exposure to blood during a fire fight while in Vietnam.  The 
Board accepts the Veteran's testimony as credible to the 
extent that he was exposed to blood during combat.  38 
U.S.C.A. § 1154(b) (West 2002); see also Collette v. Brown, 
82 F.3d 389 (Fed. Cir. 1996).  

Service treatment records show that in November 1970 the 
Veteran was diagnosed with an unspecified form of Hepatitis.  
A separation examination in April 1972 reveled normal skin, 
teeth, eyes, and abdomen.  

Following service, the Veteran was treated for Hepatitis C in 
May 2005, at which time blood tests were positive for the 
Hepatitis C virus.  Additional testing in July 2005 indicated 
that the Veteran had inactive Hepatitis C.

Based on the foregoing, the service treatment records show 
that the Veteran was infected with hepatis during service but 
that any such infection resolved without residuals.  It is 
the Veteran's testimony, however, that he currently has 
hepatis C.

The Board notes that risk factors for Hepatitis C include 
intravenous (IV) drug use, blood transfusions before 1992, 
hemodialysis, intranasal cocaine, high-risk sexual activity, 
accidental exposure while a health care worker, and various 
kinds of percutaneous exposure such as tattoos, body 
piercing, acupuncture with non-sterile needles, and shared 
toothbrushes or razor blades.
 
In August 2005, the RO sent the Veteran a Hepatitis 
questionnaire, on which was listed the recognized risk 
factors for Hepatitis C infection.  The Veteran was asked to 
provide information regarding which of the risk factors 
applied to him.  In a September 2005 response, the Veteran 
denied drug and cocaine use, high risk sexual activity, 
tattoos, body piercing, hemodialysis, acupuncture and blood 
transfusions but admitted to sharing razors blades with 
fellow infantry soldiers.  The Veteran also stated that he 
was exposed to blood of other individuals who were shot 
during combat.  In August 2009, he added that he had been 
exposed to burning human feces.

In August 2009, the Veteran underwent VA examination.   On 
review of his claims file, the examiner noted that in April 
2009, the Veteran's total bilirubin was slightly elevated at 
1.7, but that this was not generally associated with 
Hepatitis C infection.  The examiner went on to recognize 
that the Veteran was first confirmed as having a positive 
Hepatitis C virus (HCV) test in 2005, and that at that time, 
a quantitative was done by polymerase chain reaction which 
showed the Veteran not to have any type of "active Hepatitis 
C."  Furthermore, the examiner noted that the Veteran was 
reviewed again in April 2009 with another Hepatitis HCV 
antibody screen and this too was negative.  The Veteran had 
no prostrating episodes, normal liver function, and no 
outward physical or extrahepatic manifestations of Hepatitis 
C.  The examiner conferred with the hepatology clinic 
regarding the clinical data of record and concluded that the 
2005 HCV antibody testing results were productive of a false 
positive.  In light of current negative laboratory findings, 
and with due consideration to the Veteran's reported history 
of exposures, the examiner concluded that the Veteran did not 
have Hepatitis C or residuals there of.

At this time, there is a lay assertion of exposure to 
Hepatitis C during service, to include combat.  The Board 
also notes that Hepatitis C was suspected post-service.  
However, more throughout testing has established that the 
Veteran does not have Hepatitis C.  We can conclude that the 
reasoning of a medical professional coupled with more 
thorough testing is far more probative of the existence of 
Hepatitis C infection and disability, than the Veteran's lay 
assertion.  The Board, again, accepts that the Veteran had 
possible exposure during service.  See 38 U.S.C.A. § 1153(b) 
(West 2002).  Identification of Hepatitis C, however, is 
medically complex and beyond the Veteran's lay expertise.  To 
the extent that one test was positive for Hepatitis C, the 
medical professional adequately explained why the diagnosis 
was not confirmed.

Without a disability caused by in-service disease or injury, 
service connection cannot be awarded.  38 C.F.R. 3.303 
(2009).  While the Board recognizes that the Veteran was 
infected with Hepatitis A during service, the infection was 
acute and transitory, and resolved without residuals.

In conclusion, the preponderance of the evidence is against 
the claim, and there is no doubt to be resolved.  38 U.S.C.A. 
§ 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).


ORDER

Service connection for malaria is denied.

Service connection for Hepatitis A is denied.

Service connection for Hepatitis C is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


